NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

     SALINE ASSOCIATES NO. 1 LIMITED
   PARTNERSHIP, ST. CLAIR WEST LIMITED
  PARTNERSHIP, STOCKBRIDGE ASSOCIATES
          LIMITED PARTNERSHIP,
             Plaintiffs-Appellants

                            v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-1688
                ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:13-cv-00908-EGB, Senior Judge Eric G. Bruggink.
                 ______________________

                      ORDER
                ______________________

  Before NEWMAN, LOURIE, and STOLL, Circuit Judges.
Opinion concurring in the denial of the petition for panel
         rehearing filed by Circuit Judge Stoll.
PER CURIAM.
2                  SALINE ASSOCIATES NO. 1   v. UNITED STATES



   Saline Associates No. 1 Limited Partnership, St. Clair
West Limited Partnership, and Stockbridge Associates
Limited Partnership filed a petition for panel rehearing.
    The United States separately moved for the court to re-
issue its opinion as precedential.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    (1) The petition for panel rehearing is denied; concur-
ring opinion filed by Circuit Judge Stoll.
    (2) The motion to reissue as precedential is denied.
    (3) The mandate of the court will issue on September
10, 2019.


                                  FOR THE COURT

September 3, 2019                 /s/ Peter R. Marksteiner
      Date                        Peter R. Marksteiner
                                  Clerk of Court
        NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                  ______________________

     SALINE ASSOCIATES NO. 1 LIMITED
   PARTNERSHIP, ST. CLAIR WEST LIMITED
  PARTNERSHIP, STOCKBRIDGE ASSOCIATES
          LIMITED PARTNERSHIP,
             Plaintiffs-Appellants

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2017-1688
                  ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:13-cv-00908-EGB, Senior Judge Eric G. Bruggink.
                 ______________________
STOLL, Circuit Judge, concurring in the denial of the peti-
tion for panel rehearing.
    I concur in the denial of the petition for panel rehear-
ing. This case asked us to decide whether Saline ever con-
verted the government’s anticipatory repudiation to a
breach under Franconia Associates v. United States,
536 U.S. 129 (2002) and, if so, whether its suit was timely.
The facts of the case drive the resolution of this question.
More than six years prior to filing suit, Saline entered a
legally binding contract to sell its property to Union Street.
2                   SALINE ASSOCIATES NO. 1   v. UNITED STATES



In doing so, Saline effected a material change in position in
reliance on the government’s actions—Saline states that
the sales price accounted for the prepayment restrictions
imposed by the Emergency Low Income Housing Preserva-
tion Act of 1987 (codified at 42 U.S.C. § 1472(c)), and it was
at the time of contracting that it realized the economic im-
pact of the government’s repudiation. Accordingly, regard-
less of whether Franconia leaves open the possibility of
converting the government’s anticipatory repudiation to
breach by making a material change in position, and re-
gardless of the exact contours of Michigan state law, the
opinion correctly rules that any material change occurred
more than six years prior to Saline’s suit.
    That dooms both Saline’s contract claim and its takings
claim, which Saline concedes accrued, if at all, at the same
time. See Appellant’s Br. 41. The Court of Federal Claims
thus correctly ruled that Saline’s claims are barred by the
Tucker Act’s six-year statute of limitations.